Citation Nr: 0528544	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-20 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for post-operative residuals of the left 
eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty service in the Coast Guard from 
January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  This case was remanded in June 2004 
for additional development and now returns to the Board for 
appellate review of the merits.

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran incurred an additional disability of left eye 
blindness as a result of VA surgeries.  

3.  Left eye blindness is not shown to be proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault, and is not the 
result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for post-operative residuals of the left 
eye is not established.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for post-operative 
residuals of the left eye in August 2000.  The Board observes 
that, prior to the initial November 2001 rating decision 
denying his claim, the veteran was provided with notice of 
the VCAA provisions in February 2001.  Additionally, a letter 
sent to the veteran in June 2004 further advised him of the 
evidence necessary to substantiate his 38 U.S.C.A. § 1151 
claim.  

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The February 2001 and June 2004 letters 
advised the veteran that compensation may be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  The 
veteran was informed that a qualifying disability is one that 
was not the result of the veteran's willful misconduct and 
was caused by VA hospital care, medical or surgical 
treatment, or examination furnished the veteran, and the 
proximate cause of additional disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, similar instance of fault, or an event not 
reasonably foreseeable.  

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
February 2001 letter informed the veteran that VA would 
obtain reports from VA Medical Centers or Clinics and that 
treatment reports from the Minneapolis VA Medical Center had 
been requested.  The June 2004 letter advised the veteran 
that VA was responsible for obtaining relevant records from 
any Federal agency, to include medical records from the 
military, VA hospitals, and the Social Security 
Administration (SSA).  Such letter also advised the veteran 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, to include records from 
state or local governments, private doctors and hospitals, 
and current or former employers.  Both letters also notified 
the veteran that VA would attempt to obtain private records 
if he completed and returned VA Form 21-4142, Authorization 
and Consent to Release Information to VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The February 2001 letter requested that the veteran 
identify all VA and private treatment for his left eye.  He 
was specifically asked to complete a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
the University of Minnesota Medical Center.  The June 2004 
letter further indicated that the veteran must provide enough 
information about his records so they can be obtained from 
the proper source and that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The June 2004 letter advised the veteran 
that if there was any other evidence of information that he 
believed would support his claim, to inform VA, and to 
provide VA with any evidence or information he may have 
pertaining to his claim.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Additionally, the veteran was afforded VA 
examinations in December 2004 and March 2005, with an opinion 
also provided in August 2002, for the purpose of adjudicating 
his pending claim.  Thus, the Board concludes that there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claim.
Relevant Background

In March 1999, it was noted that that the veteran had poor 
visual acuity in the left eye as he had peripheral vision 
only for the prior year and a half.  In April 1999 and May 
1999, it was recorded that the veteran had a cataract and a 
history of retinal scar in the left eye.  The May 1999 record 
notes that the risks and benefits of the cataract extraction 
were discussed with the veteran.  It was recorded that he 
understood that visual potential was guarded and that 
inflammation may get worse post-operatively, but he indicated 
that he would like to proceed with cataract extraction with 
intraocular lens of the left eye.  

On June 15, 1999, it was noted that the veteran had glaucoma, 
poor view, and chronic retina disease in the left eye.  On 
June 16, 1999, the veteran had surgery at the Minneapolis VA 
Medical Center to remove a cataract/insert lens and incise 
inner eye adhesions.  The primary diagnosis was cataract of 
the left eye.  The surgical priority was emergency.  It was 
recorded that the operation performed was synechialysis, 
pupil enlargement using iris hooks, clear cornea 
phacoemulsification, and posterior chamber lens implant, left 
eye.  On June 22, 1999, the veteran complained that he still 
could not see well.  On June 29, 1999, the veteran stated 
that he had trouble seeing out of his left eye.  Subtenous 
steroids were given.  A YAG posterior capsulotomy was 
considered.  

On July 15, 1999, VA records show that the veteran complained 
of decreased visual acuity in his left eye.  On that date, a 
YAG capsulotomy was performed without complications.  On July 
22, 1999, the veteran felt that the surgery did not 
accomplish much and he only saw light and dark shadows out of 
the left eye.  Also, on July 29, 1999, the veteran complained 
that he could not see out of his left eye.  The assessment 
was persistent post-operative inflammation, most likely 
toxoplasmosis.

An August 1999 VA record reflects that the veteran was seen 
for retina evaluation and was scheduled for surgery in 
September.  The assessment indicated that he had ureitis 
after his June cataracts surgery of a very hard lens.  There 
was some improvement of vitreous haze since subtenous 
injection.  It was noted that since the presence of vitreous 
cell may have been pre-operative, toxoplasmosis, syphilis and 
lymphoma should also be considered.  Also in August 1999, the 
veteran had persistent post-operative inflammation in the 
left eye with distorted visual acuity.  The veteran voiced 
disappointment with the surgery.  

An operative report from the University of Minnesota 
Department of Ophthalmology reflects that the veteran had 
surgery on September 15, 1999.  The pre-and post-operative 
diagnosis was epiretinal membrane chronic uveitis of the left 
eye and the post-operative diagnosis also included retinal 
tear of the left eye.  The surgery performed was a pars plana 
vitrectomy, membrane peeling, endolaser of the left eye.  It 
was recorded that informed consent had been obtained from the 
veteran and there were no complications from the surgery.  VA 
records from September 1999 also reflect the veteran was seen 
post-operatively.  On September 23, 1999, the veteran 
complained of increased pain and blurred vision in the left 
eye.  

In October 1999, the veteran was seen at the Fairview-
University Medical Center Department of Ophthalmology.  It 
was noted that he had been seen at the VA and was status-post 
draining fluid and replacing with a sterile saline solution 
in the left eye.  The veteran stated that his left eye was no 
better than it had been.  He was also status-post of cataract 
extraction with intraocular lens a few months previously.  
The veteran stated that he "sees bleeding."

An October 1999 record from the University of Minnesota 
Department of Ophthalmology shows an impression of history of 
cataract, dense, of the left eye; history of epiretinal 
membrane in the left eye, which may have been present prior 
to cataract extraction secondary to uncertain etiology; and 
inferoretinal break in the left eye treated at the time of 
surgery.  It was noted that the veteran had the cataract 
extraction in June with subsequent vitreous cell and debris 
as well as the dense epiretinal membrane.  It was unclear as 
to whether or not the epiretinal membrane had been there 
prior to cataract extraction as the view was quite 
challenging.  

A November 1999 University of Minnesota record reflects an 
impression of history of an epiretinal membrane of the left 
eye secondary to idiopathic inflammation, inferior break in 
the left eye status-post laser, and improved intraocular 
pressure off of steroids.  It was noted that the veteran's 
inferior break appeared to be well walled off with laser and 
the physician believed that such would likely prove to be 
stable.

A December 1999 University of Minnesota note reflects an 
impression of status-post pars plana vitrectomy and membrane 
peeling for epiretinal membrane in the left eye (probably 
longstanding), and, continued foreign body sensation with red 
eye intermittently.  Such record reflects that the veteran 
returned two and a half months following vitrectomy for an 
epiretinal membrane that had developed in the left eye 
following cataract surgery in June.  The epiretinal membrane 
may have been present even prior to cataract surgery.  The 
view had been too poor to tell.  The veteran also had 
significant vitreous inflammation at the time of the 
vitrectomy.  He continued to have some discomfort in the left 
eye on and off and noticed that the superior aspect of the 
conjunctiva was quite red in the morning and gradually 
improved during the day usually.  The veteran did not think 
it was getting any better.  He was now off Pred Forte as he 
had a steroid intraocular pressure spike.  After evaluation, 
the physician noted that the veteran was doing quite well 
from a retinal point of view with no evidence of recurrence 
of epiretinal membrane and the laser scars inferiorly looked 
like they walled off the inferior break adequately.  The 
physician stated that the veteran's visual acuity had not 
improved dramatically and he suspected that this had to do 
with the long-standing nature of the epiretinal membrane. 

VA records reflect that, in January 2000, the veteran's 
visual acuity was slightly better.  The veteran had no 
complaints in March 2000.  It was noted that his intraocular 
pressure was elevated.  Records dated between June 2000 and 
September 2001 show left eye complaints, to include 
decreasing peripheral vision, decreasing light sensitivity, 
burning, pain, tearing/watering, redness, aching, a foreign 
body sensation.

A July 2000 record reflects that the veteran had cataract 
surgery in June 1999, but only had hand motion vision prior 
to surgery.  July 2000 records also show a diagnosis of 
history of uveitis of unclear etiology and pseudophakia of 
the left eye.  In August 2000, it was noted that the veteran 
had a history of uveitis of unclear etiology, it was presumed 
that he had toxoplasmosis as a clinical diagnosis, but work-
up was negative.  Such record also indicated that the 
veteran's intraocular pressure was unchanged but remained on 
the high side and he had a history of long standing 
inflammation, which flared-up after his cataract extraction 
in June 1999.  
Also in August 2000, it was recorded that the veteran had a 
history of uveitis of the left eye with an uncertain 
etiology.  In September 2000, the assessment noted that the 
veteran had longstanding inflammatory process of the left 
eye.  Such clinically appeared to be toxoplasmosis, but work-
up was negative.  

An October 2000 record shows that there was a decrease in 
inflammation (anterior uveitis of the left eye) and the 
veteran was on steroids.  It was also noted that there was a 
decrease in intraocular pressure (uveitic glaucoma) and such 
was positive for steroid-induced glaucoma of the left eye.  
In November 2000, the veteran complained that his left eye 
felt like it had a foreign body in it.  He also had tearing 
and minimal light sensitivity.  It was noted that veteran had 
a pupil enlargement with intraocular lens of the left eye in 
June 1999, a YAG posterior capsulotomy of the left eye in 
July 1999, and a retina surgery as well as a pars plana 
vitrectomy and membrane peel of the left eye in September 
1999.  The assessment was chronic anterior uveitis and 
uveitic glaucoma of the left eye.  In December 2000, the 
veteran's assessment included uveitic glaucoma of the left 
eye.  It was recorded that the veteran had maximized his 
medications and surgery to implant a Bauveldt or Ahmed shunt 
was necessary.  

On January 11, 2001, the veteran had surgery at the 
Minneapolis VA Medical Center to implant an eye shunt, an 
Ahmed tube, in the left eye.  The primary diagnosis was 
uveitic glaucoma of the left eye.  It was noted that the 
surgery priority was elective.  The indications for the 
operation were uncontrolled intraocular pressure and corneal 
decompensation of the left eye.  The pre- and post-operative 
diagnosis was uveitic glaucoma on maximally tolerated medical 
therapy with corneal decompensation in the left eye.  The 
pre-operative diagnosis also included pseudophakia of the 
left eye.  The operative report noted that, prior to the 
procedure, history and physical consent was obtained from the 
veteran.  Following the surgery, it was recorded that the 
veteran tolerated the procedure well.  Another record dated 
January 11, 2001, reflects that there were no complications 
with the veteran's procedure.

Also in January 2001, the veteran was seen for follow up.  It 
was noted that he was status-post Ahmed valve in the left eye 
and was doing great.  The assessment also included 
pseudophakia of the left eye, uveitic glaucoma of the left 
eye, and corneal edema of the left eye.  It was noted that he 
had a history of steroid response.  A February 2001 record 
reflects that the veteran was status-post Ahmed valve of the 
left eye and was doing well.  His elevated intraocular 
pressure may be a steroid response.  

At a Decision Review Officer (DRO) hearing in July 2002, the 
veteran testified that he had surgery in June 1999 and, 
subsequent to a retina scrape in September 1999, had a rapid 
development of glaucoma and total blindness.  He stated that 
his loss of vision in the left eye was a direct result of 
surgeries performed in June 1999, September 1999, and January 
2001.  The veteran indicated that the September 1999 surgery 
was performed at the University of Minnesota while the June 
1999 and January 2001 surgeries were done at the VA Medical 
Center.  He stated that, prior to having any surgical 
procedure done at the VA, he had decreased visual acuity and 
a cataract of the left eye.  Following the June 1999 surgery, 
the veteran testified that he had slight bloodiness, 
watering, and his vision remained the same.  After the 
September 1999 retina scrape, the veteran had bloodiness in 
the eye, watering, burning, and stinging.  He also stated 
that he developed pressure in the eye and glaucoma was 
discovered.  As a result, he had surgery in January 2001 to 
put a stent in to relieve the pressure.  Currently, the 
veteran was blind in the left eye.  He testified that he also 
received cortisone steroid shots in his left eye at VA.  

In August 2002, a VA staff ophthalmologist stated that, 
following a review of the claims file, the veteran's current 
eye blindness was not a result of the cataract surgery at the 
VA Medical Center in June 1999 or VA treatment following 
surgery.  The physician also stated that the veteran's 
blindness was not a result of the retinal scraping done in 
September 1999 at the University of Minnesota or the surgery 
performed in January 2001.  He indicated that the veteran's 
blindness was also not a result of treatment given at the VA 
Medical Center, to include cortisone injections in the eye, 
steroids, or other medications given to the veteran.  The 
physician further stated that there was no evidence of fault 
or carelessness on the part of the VA Medical Center when 
performing surgery or treating the veteran after surgery.

VA records dated in 2002 and 2003 continue to show eye 
treatment.  In August 2004, the veteran had a left eye tube 
vision surgery performed at the VA Medical Center.  The 
preanesthetic summary indicated that the veteran had left eye 
blindness secondary to retinal detachment and glaucoma.  

At the veteran's December 2004 VA examination, it was noted 
that he had a long history of poor vision in his left eye, 
dating at least back to 1991 by examination of old records.  
His vision in the left eye was documented at count fingers or 
hand motion in 1991 and 1995 at an outside ophthalmology 
clinic.  The veteran then underwent a cataract extraction 
followed by a surgery for an epiretinal membrane in the left 
eye in 1999.  His post-operative course was apparently 
complicated by high pressure, which eventually required a 
glaucoma Ahmed tube shunt to control the pressure.  
Eventually the eye became worse and the veteran developed no 
light perception in the left eye.  He underwent a revision of 
his glaucoma tube shunt in September 2004 and had been stable 
since then.  The veteran was currently using drops of 
Xalatan, Pred Forte, and Polymixin in the left eye.

On examination, the veteran's visual acuity in the right eye 
was 20/50 and in the left eye, visual acuity was no light 
perception.  Intraocular pressure was 14 in the right eye and 
43 in the left eye.  Slit lamp examination of the right eye 
revealed normal lids, lashes, conjunctiva, sclera, cornea, 
anterior chamber, and iris.  There was 2+ nuclear sclerotic 
change of the lens.  The vitreous was clear.  The optic nerve 
appeared healthy.  The macula, vessels, and periphery were 
within normal limits.  The cup to disk ration was 0.4.  Slit 
lamp examination of the left eye revealed normal lids.  The 
conjunctiva was significant for an Ahmed tube in the superior 
temporal quadrant.  The tube was covered by a scleral patch.  
The conjunctiva was intact over that.  There was a contact 
lens on the ocular surface.  There was minimal injection.  
The cornea was opacified with neovascularization.  The 
anterior chamber appeared deep and quiet.  The view to the 
posterior pole of the left eye was very hazy, although 
appeared attached in the posterior aspect.

The impression was no light perception in the left eye, 
history of uveitic glaucoma of the left eye, status-post 
Ahmed shunt with revision of the left eye, opacified cornea 
of the left eye, and cataract of the right eye.  

In a March 2005 VA examination opinion report, the reviewing 
physician noted that the veteran reported that a cataract in 
the left eye was diagnosed by VA.  The VA decided or 
attempted to persuade him to have the cataract removed, which 
they did.  They then noted some retinal issues and the 
veteran reported that a membrane was scraped around his eye 
and he had two subsequent procedures done for an induced 
glaucoma, which occurred after that.  The status of the left 
was completely blind.  The veteran saw absolutely nothing in 
it.  It seldom hurt.  The veteran claimed that his vision in 
the right eye was good.  The veteran currently took Zalatan 
one drop in the left eye before bed.  He also reported 
occasional pain in the left eye.

Upon review of the claims file, the physician noted that, 
prior to the surgery, as supplied by the St. Paul Eye Clinic 
in May 1999, it was noted that the veteran saw 20/20 in the 
left eye in 1964.  He saw 20/25 in 1976 and 20/60 in 1982.  
There was also a diagnosis of an RPE, retinal pigment 
epithelium, defect in the left eye.  The veteran saw 20/40 in 
1985, 20/50 in 1989, and was counting fingers in 1991.  The 
veteran was again counting fingers in 1995 and the diagnosis 
of synechia and a +4 cataract was made by the St. Paul Eye 
Clinic.  The physician stated that, upon review of the 
record, it was obvious that the veteran had problems before 
surgery.  The removal of the cataract was what started the 
events that the veteran was complaining about now.  

Upon examination, the veteran saw 20/30 -2/5 out of the right 
eye using a +2.75/-2.25 axis 108 lens.  In the left eye there 
was no vision.  The left eye virtually tags along with the 
right eye because it had no vision in it, so evaluation of 
the ocular motilities was that the left eye was essentially 
nonfunctional and was yoked in its movements to the right 
eye.  The examiner stated that there was no strabismus 
because the veteran could not see out of one eye.  On 
external evaluation, he had a shunt surgical procedure to the 
superior portion of his left eye.  The cornea in the left eye 
was translucent and had some vascularization around the 
limbus.  When looking through the cornea, there was an oval, 
elongated pupil.  The examiner could not see beyond the pupil 
regardless of what instrument he used.  The intraocular 
pressure in the right eye was 14 and the left eye was 4.  The 
veteran had a +2 cataract in the right eye.  The macula in 
the right eye looked pretty normal for a person the veteran's 
age.  The visual field in the right eye was pretty normal and 
the left eye was blind.

The examiner stated that the diagnosis was that the veteran's 
left eye was completely blind.  The examiner indicated that 
it was his opinion that (1) it was obvious that the veteran 
had visual problems in his left eye before the surgery.  His 
best visual acuity was counting fingers.  (2) It was obvious 
that removal of the cataract would have been expected to 
improve vision beyond finger counting.  The presence of the 
synechia, which was reported in 1995 in the records from the 
St. Paul Eye Clinic, was or should have been a warning of a 
chronic uveitis.  The surgeon elected to go ahead with 
cataract removal.  In the reviewing physician's opinion, that 
was a reasonable thing to do.  He stated that he did not 
think that the surgeon made an error in judgment or in 
performance.  It was, in the reviewing physician's opinion, 
worth the risk.  Following the surgery, an epiretinal 
membrane developed, which was subsequently removed.  It 
appeared that an inflammatory or ghost cell glaucoma 
developed and that was treated initially by drops, which were 
ineffective, and then subsequently by two infiltration 
surgeries.  The reviewing physician stated that the pre-
existing conditions, chronic uveitis and RPE defects, existed 
prior to surgery, but he observed that the result of the 
surgeries was that the veteran went from an eye that could 
count fingers to an eye that was totally blind.  There was 
also substantial pain and suffering in the process.

The reviewing physician stated that, following the June 1999, 
July 1999, September 1999, and January 2001 surgeries the 
veteran incurred additional disability in that he went from 
counting fingers to being totally blind.  The veteran did not 
incur any injury resulting in additional disability as a 
result of VA treatment with cortical steroid shots, steroids, 
or other medications as the reviewing physician found that 
such medications were essential in the treatment of the 
conditions, which resulted from the surgery.  The reviewing 
physician opined that the surgical and medical treatment of 
the veteran on the above dates did not involve any 
carelessness, negligence, or lack of proper skill.  He stated 
that such maybe involved error in judgment, but he would have 
done the same thing as it was worth the risk.  The physician 
stated that the surgeries were the proximate cause of the 
veteran's additional disability in the left eye, including 
blindness.  He attributed the veteran's left eye blindness to 
VA surgical and medical teams and stated that such was 
irrefutable.  However, the reviewing physician stated that he 
did not think there was anyone who rendered poor care or poor 
judgment, although it was certainly a terrible outcome.  

Analysis

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

Under VA regulations, for claims received on or after October 
1, 1997, as in the instant case, the claimant must establish 
actual causation.  To meet causation requirements based on 
additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability, or 
that the proximate cause of the additional disability or 
death was an event that was not reasonably foreseeable.  With 
regard to the former element, it must be shown that VA's 
care, treatment, or examination caused the veteran's 
additional disability and VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or VA furnished such VA's care, treatment, or 
examination without the veteran's informed consent.  38 
C.F.R. § 3.361(c), (d) (2005).

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination to the veteran's condition after 
such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2005).

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363 (2005)).  It appears that the October 2002 
statement of the case and the February 2001 and June 2004 
letters, informed the veteran of the elements necessary to 
prove a claim for benefits under 38 U.S.C.A. § 1151, as 
reflected above.  Such specifically advised the veteran that, 
not only must he demonstrate an additional disability, but 
that such must be the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing treatment.  
Moreover, the effect of the changes was to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran has been clearly 
advised in the October 2002 statement of the case and 
February 2001 and June 2004 letters, he is not prejudiced in 
the disposition of his claim herein.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The veteran contends he went to the Minneapolis VA Medical 
Center for eyeglasses in May or June 1999.  At that time, the 
veteran was told that he had a cataract in his left eye and 
it should be removed in order to improve his vision.  In June 
1999, the veteran claims that he had cataract surgery on his 
left eye performed by VA physicians.  He states that this 
surgery did not help his vision, but made it worse.  
Thereafter, in September 1999, the veteran had his retina of 
his left eye scraped in an operation at the University of 
Minnesota Hospital, which he claims was authorized and paid 
for by VA.  Following this surgery, the veteran developed 
glaucoma, pain, watering, light sensitivity, bloodiness, and 
itchiness in the left eye.  The veteran had two shots of 
cortisone to help with these problems.  To correct the 
watering, the veteran had a stint implanted in his left eye 
in January 2001.  The veteran continues to have difficulties 
with his left eye and seeks treatment at the Minneapolis VA 
Medical Center on a regular basis.  He also currently has 
four different medications for his eye.  The veteran states 
that, as a result of VA treatment, he is now blind in his 
left eye.  As such, he believes that he is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
post-operative residuals of the left eye.  

Based on the evidence of record, the Board finds that, while 
the veteran incurred an additional disability of left eye 
blindness as a result of surgeries at the Minneapolis VA 
Medical Center, there is no evidence that such additional 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of VA fault, or was the result of an event 
that was not reasonably foreseeable.

The evidence of record shows that the veteran currently has 
left eye diagnoses of blindness, history of uveitic glaucoma, 
status-post Ahmed shunt with revision, and opacified cornea.  
The March 2005 VA examiner reviewed the medical evidence of 
record and determined that it was clear that the veteran had 
left eye problems prior to the initial June 1999 surgery.  
Specifically, prior to surgery, the veteran's best visual 
acuity was counting fingers.  

With regard to whether the veteran incurred additional 
disability as a result of VA surgery or treatment, in August 
2002, a VA staff ophthalmologist opined that the veteran's 
blindness was not the result of the cataract surgery at the 
VA Medical Center in June 1999 or VA treatment following such 
surgery, to include cortisone injections in the eye, 
steroids, and other medications.  The ophthalmologist further 
stated that the veteran's left eye blindness was not the 
result of the retinal scraping done in September 1999 at the 
University of Minnesota or the stent surgery performed by VA 
in January 2001.  Also, the March 2005 VA examiner indicated 
that the veteran did not incur any injury resulting in 
additional disability as a result of VA treatment with 
cortical steroid shots, steroids or other medications as such 
were essential in the treatment of the veteran's condition.  
However, the March 2005 VA examiner found that, following the 
June 1999, July 1999, September 1999, and January 2001 
surgeries, the veteran did incur additional disability in 
that he went from counting fingers to being totally blind.  
The examiner stated that it was irrefutable that the 
veteran's left eye blindness was attributed to VA surgical 
and medical teams.  As such, the Board finds that the veteran 
incurred an additional disability of left eye blindness as a 
result of VA surgeries.  

However, the Board finds that such additional disability was 
not proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault, or was the result of an event that was not reasonably 
foreseeable.  In this regard, the Board notes that the March 
2005 VA examiner observed that the records dated prior to the 
June 1999 surgery appeared to be a warning of a chronic 
uveitis and the surgeon elected to go ahead with cataract 
removal.  The June 1999 removal of the cataract would have 
expected to improve the veteran's vision beyond finger 
counting.  The examiner opined that performing the cataract 
removal was the reasonable thing to do, the surgeon did not 
make an error in judgment or performance, and such was worth 
the risk.  Additionally, the examiner found that the surgical 
and medical treatment of the veteran did not involve any 
carelessness, negligence, or lack of proper skill.  He stated 
that such may have involved error in judgment, but he would 
have done the same thing as it was worth the risk.  The Board 
again notes that VA regulations provide that it must be shown 
that VA's care, treatment, or examination caused the 
veteran's additional disability and VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or VA furnished such VA's care, treatment, or 
examination without the veteran's informed consent.  38 
C.F.R. § 3.361 (d) (2005) (emphasis added).  As the March 
2005 examiner found that the cataract removal was reasonable 
and the risk involved was worth it, there is no evidence that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider.  

The Board observes that the veteran argued in an August 2005 
statement that he was not informed prior to the June 1999 
surgery that he could be blind in the left eye following such 
surgery.  However, a May 1999 VA treatment record shows that 
the risks and benefits of the cataract extraction were 
discussed with the veteran.  It was recorded that he 
understood that visual potential was guarded and that 
inflammation may get worse post-operatively, but he indicated 
that he would like to proceed with cataract extraction with 
intraocular lens of the left eye.  Moreover, the veteran does 
not contend, nor does the record show, that his left eye 
blindness was the result of an event that was not reasonably 
foreseeable.  Specifically, VA operative reports reflect that 
there were no complications with the veteran's surgeries.

Therefore, the Board finds that the legal requirements are 
not met for compensation under 38 U.S.C.A. § 1151 for post-
operative residuals of the left eye.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for post-operative residuals of the left 
eye is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


